IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41603
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRED DIETZ, also known as
Alfred P. Nolan,
                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (93-CR-197-1)
                       - - - - - - - - - -
                         August 12, 1999

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Defendant-Appellant Fred Dietz’s pro se

motion to dismiss his appeal voluntarily is granted, and his appeal

is dismissed.   As dismissal relieves Dietz’s counsel from further

responsibility in this appeal, his motion to withdraw is denied as

moot.

     APPEAL DISMISSED; MOTION DENIED as moot.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.